 

Exhibit 10.1

 

Confidential

 

ASSET PURCHASE AGREEMENT

 

By and between

 

AstraZeneca Pharmaceuticals LP

 

and

 

IGI Laboratories, Inc.

 

Dated as of September 24, 2014

 

 

 

  

TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS 1         1.1 Certain Defined Terms 1   1.2 Construction 9
        ARTICLE 2 SALE AND PURCHASE OF ASSETS; LIABILITIES; TRANSITIONAL
TRADEMARK LICENSE 9       2.1 Sale of Purchased Assets 9   2.2 Liabilities 10  
2.3 Consideration 10   2.4 Closing. 14   2.5 Withholding Rights 15        
ARTICLE 3 REPRESENTATIONS AND WARRANTIES 15         3.1 Representations and
Warranties of Seller 15   3.2 Representations and Warranties of Buyer 17   3.3
Exclusivity of Representations 18         ARTICLE 4 ADDITIONAL COVENANTS 19    
    4.1 Cooperation in Litigation and Investigations 19   4.2 Further Assurances
19   4.3 Publicity 20   4.4 Confidentiality 20   4.5 FDA Letters 22   4.6
Regulatory Responsibilities 22   4.7 Certain Tax Matters 22   4.8 Wrong Pockets
23         ARTICLE 5 INDEMNIFICATION 24         5.1 Indemnification 24   5.2
Claim Procedure 25   5.3 Limitations on Indemnification 26   5.4 Tax Treatment
of Indemnification Payments 27   5.5 Exclusive Remedy 27   5.6 Disclaimer 28    
    ARTICLE 6 MISCELLANEOUS 28         6.1 Governing Law, Jurisdiction, Venue
and Service 28



 

i

 

  



  6.2 Notices 28   6.3 No Benefit to Third Parties 30   6.4 Waiver and
Non-Exclusion of Remedies 30   6.5 Expenses 30   6.6 Assignment 30   6.7
Amendment 30   6.8 Severability 31   6.9 Equitable Relief 31   6.10 English
Language 31   6.11 Bulk Sales Statutes 31   6.12 Counterparts 31   6.13 Entire
Agreement 31



 

EXHIBITS

 

Exhibit A Form of Bill of Sale and Assignment and Assumption Agreement Exhibit B
Form of Buyer FDA Intent Letter Exhibit C Form of Buyer FDA Transfer Letter
Exhibit D Form of Seller FDA Intent Letter Exhibit E Form of Seller FDA Transfer
Letter Exhibit F-1 Form of Joint Press Release Exhibit F-2 Form of Current
Report on Form 8-K

 

SCHEDULES

 

Schedule 1.1.36 Discontinued Products Schedule1.1.68 Products Schedule 1.1.85
Seller’s Knowledge

 

ii

 

  

Schedule 2.1.1(a) Purchased Regulatory Approvals Schedule 2.1.1(b) Box Inventory
Listing Schedule 2.3.2(b) Senior Officers

 

iii

 

  

Schedule 2.4.2(a)(ii)         Delivery of Tangible Purchased Assets

 

iv

 

  

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and executed as of
September 24, 2014 (the “Effective Date”), by and between AstraZeneca
Pharmaceuticals LP, a Delaware corporation (“Seller”), and IGI Laboratories,
Inc., a Delaware corporation (“Buyer”). Seller and Buyer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer desires to purchase from
Seller, certain assets and rights associated with the Products (as defined
below), upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1         Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

 

1.1.1         “Accountants” means an accounting firm of national reputation in
the United States (excluding each of Seller’s and Buyer’s respective regular
outside accounting firms) as may be mutually acceptable to Seller and Buyer;
provided, however, if Seller and Buyer are unable to agree on such accounting
firm within 10 days or any such mutually selected accounting firm is unwilling
or unable to serve, then Seller shall deliver to Buyer a list of three other
accounting firms of national reputation in the United States that have not
performed services for Seller or Buyer in the preceding three years, and Buyer
shall select one of such three accounting firms.

 

1.1.2         “Act” means the Federal Food, Drug, and Cosmetic Act.

 

1.1.3         “Affiliate” means, with respect to a Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. For purposes of
this definition, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise or (b) the ownership,
directly or indirectly, of more than 50% of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).

 

1.1.4         “Agreement” has the meaning set forth in the preamble hereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

1.1.5         “Allocation” has the meaning set forth in Section 2.3.8.

 

1.1.6         “Ancillary Agreements” means the Bill of Sale.

 

1.1.7         “ANDA” means an Abbreviated New Drug Application as defined in the
Act.

 

1.1.8         “Apportioned Obligations” has the meaning set forth in Section
4.7.1(b).

 

1.1.9         “Assumed Liabilities” has the meaning set forth in Section 2.2.1.

 

1.1.10       “Bill of Sale” means that certain Bill of Sale and Assignment and
Assumption Agreement, in substantially the form of Exhibit A.

 

1.1.11       “Business Day” means any day other than Saturday, Sunday or a day
on which banking institutions in New York, New York are permitted or obligated
by Law to remain closed.

 

1.1.12       “Buy-Out Payment” has the meaning set forth in Section 2.3.3(c).

 

1.1.13       “Buyer” has the meaning set forth in the preamble hereto.

 

1.1.14       “Buyer Confidential Information” has the meaning set forth in
Section 4.4.2.

 

1.1.15       “Buyer FDA Intent Letters” means the letters to the FDA in the form
of Exhibit B, indicating Buyer’s intent to accept the transfer of rights to the
Purchased Regulatory Approvals from Seller.

 

1.1.16       “Buyer FDA Transfer Letters” means the letters to the FDA in the
form of Exhibit C, indicating Buyer’s acceptance of the rights to the Purchased
Regulatory Approvals from Seller.

 

1.1.17       “Buyer Indemnitees” has the meaning set forth in Section 5.1.1.

 

1.1.18       “Buyer Material Adverse Effect” means any event, fact, condition,
occurrence, change or effect that prevents or materially impedes or delays the
consummation by Buyer of the transactions contemplated by this Agreement or the
Ancillary Agreements.

 

1.1.19       “Buyer Permitted Purpose” has the meaning set forth in Section
4.4.3.

 

1.1.20       “Calendar Quarter” means the respective periods of three
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

 

  

1.1.21       “Calendar Year” means each successive period of 12 calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the this Agreement shall commence on the Effective Date and end
on December 31 of the year in which the Effective Date occurs.

 

1.1.22       “Cap” has the meaning set forth in Section 5.3.1.

 

1.1.23       “Claim Notice” has the meaning set forth in Section 5.2.2.

 

1.1.24       “Closing” has the meaning set forth in Section 2.4.1.

 

1.1.25       “Code” means the Internal Revenue Code of 1986.

 

1.1.26       “Confidential Information” has the meaning set forth in Section
4.4.1.

 

1.1.27       “Confidentiality Agreement” means that certain Confidential
Disclosure Agreement, dated June 9, 2014, among Seller, Buyer and RF Consulting
LLC.

 

1.1.28       “Contract” means any contract, agreement, lease, sublease, license,
sublicense or other legally binding commitment or arrangement.

 

1.1.29       “Controlling Party” has the meaning set forth in Section 5.2.2.

 

1.1.30       “Cost of Goods” means, with respect to a Royalty Product, [***].

 

1.1.31       “Deductible” has the meaning set forth in Section 5.3.1.

 

1.1.32       “Delivery Date” has the meaning set forth in Schedule 2.4.2(a)(ii).

 

1.1.33       “Diligent Efforts” means [***].

 

1.1.34       “Disclosing Party” has the meaning set forth in Section 4.4.1.

 

1.1.35       “Disclosure Schedules” means the disclosure schedules of Seller
related to the representations and warranties of Seller set forth in Section
3.1.

 

1.1.36       “Discontinued Products” means the Products set forth on Schedule
1.1.36.

 

1.1.37       “Excluded Assets” means all assets, property, rights and interests
of Seller and its Affiliates other than the Purchased Assets.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

 

  

1.1.38       “Excluded Liabilities” means [***].

 

1.1.39       “Effect” has the meaning set forth in the definition of Material
Adverse Effect.

 

1.1.40       “Effective Date” has the meaning set forth in the preamble hereto.

 

1.1.41       “Exploit” or “Exploitation” means to make, have made, manufacture,
import, export, use, sell, offer for sale, research, develop, commercialize,
hold or keep (whether for disposal or otherwise), transport, distribute,
promote, market, or otherwise dispose of.

 

1.1.42       “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

1.1.43       “First Commercial Sale” means, with respect to a Royalty Product,
the first sale for monetary value for use or consumption by the end user of such
Royalty Product [***].

 

1.1.44       “GAAP” means generally accepted accounting principles in the United
States, consistently applied.

 

1.1.45       “Governmental Authority” means any supranational, international,
federal, state or local court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, including the
FDA and any corresponding foreign agency.

 

1.1.46       “Gross Profits” means, with respect to a Royalty Product during any
period of time [***].

 

1.1.47       “IND” means an Investigational New Drug Application as defined in
the Act.

 

1.1.48       “Indemnification Certificate” has the meaning set forth in Section
5.2.1.

 

1.1.49       “Indemnified Party” has the meaning set forth in Section 5.2.1.

 

1.1.50       “Indemnifying Party” has the meaning set forth in Section 5.2.1.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

 

  

1.1.51       “Law” means any domestic or foreign, federal, state or local
statute, law, treaty, judgment, ordinance, rule, administrative interpretation,
regulation, order or other requirement having the force of law of any
Governmental Authority.

 

1.1.52       “Liabilities” means any debts, liabilities, obligations,
commitments, claims or complaints, whether accrued or fixed, known or unknown,
fixed or contingent, determined or determinable (including all adverse
reactions, recalls, product and packaging complaints and other liabilities) due
or to become due, wherever or however arising and whether or not the same would
be required to be reflected in financial statements or disclosed in the notes
thereto.

 

1.1.53       “Lien” means, with respect to any Purchased Asset, any lien,
security interest, mortgage, pledge, assessment, hypothecation, easement, title
retention clause, or other encumbrance, whether or not of record, or any
contract to give any of the foregoing.

 

1.1.54       “Litigation” means any claim, action, arbitration, mediation,
hearing, proceeding, suit, warning letter, or notice of violation.

 

1.1.55       “Loss” or “Losses” means any Liabilities, losses, damages,
judgments, fines, penalties, amounts paid in settlement and reasonable costs and
expenses incurred in connection therewith, including reasonable costs and
expenses of suits and proceedings, and reasonable fees and disbursements of
counsel.

 

1.1.56       “Material Adverse Effect” means an event, fact, condition,
occurrence, change or effect (“Effect”) that, individually or considered
together with all other Effects, (a) is, or would reasonably be expected to be,
materially adverse to the [***].

 

1.1.57       “Milestone Event” has the meaning set forth in Section 2.3.2(a).

 

1.1.58       “Milestone Payment” has the meaning set forth in Section 2.3.2(a)

 

1.1.59       “NDA” means a New Drug Application as defined in the Act.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

 

  

1.1.60       “Net Sales” means, with respect to a Royalty Product during any
period of time, [***].

 

1.1.61       “Non-Controlling Party” has the meaning set forth in Section 5.2.2.

 

1.1.62       “Notice” has the meaning set forth in Section 6.2.1.

 

1.1.63       “Party(ies)” has the meaning set forth in the preamble hereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

 

  

1.1.64       “Permitted Lien” means [***].

 

1.1.65       “Person” means any individual, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship,
corporation, unincorporated association, trust, trustee, executor, administrator
or other legal personal representative, or any other legal entity, including a
Governmental Authority.

 

1.1.66       “Post-Closing Tax Period” has the meaning set forth in Section
4.7.1(b).

 

1.1.67       “Pre-Closing Tax Period” has the meaning set forth in Section
4.7.1(b).

 

1.1.68       “Products” means, collectively, the pharmaceutical products set
forth on Schedule 1.1.68, and “Product” means any of the foregoing.

 

1.1.69       “Purchase Price” means the sum of the Closing Payment, and to the
extent actually paid by Buyer in accordance with Sections 2.3.2 and 2.3.3, (a)
the Milestone Payment and (b) the Royalty Payments or the Buy-Out Payment, as
applicable.

 

1.1.70       “Purchased Assets” has the meaning set forth in Section 2.1.1.

 

1.1.71       “Purchased Regulatory Approvals” has the meaning set forth in
Section 2.1.1(a).

 

1.1.72       “Receiving Party” has the meaning set forth in Section 4.4.1.

 

1.1.73       “Regulatory Approval” means, with respect to the Royalty Products,
any and all approvals (including ANDAs, NDAs and supplements and amendments
thereto), licenses, registrations (except manufacturing establishment
registrations) or authorizations of any Governmental Authority necessary to
commercially distribute, sell or market the Royalty Products, as applicable,
including, where applicable, (a) pricing or reimbursement approvals, (b)
marketing authorizations, and (c) labeling approvals.

 

1.1.74       “Representatives” has the meaning set forth in Section 4.3.

 

1.1.75       “Royalty Payments” means the royalty payments described in Section
2.3.3.

 

1.1.76       “Royalty Products” means (a) the Products and (b) any products
resulting directly from the Regulatory Approvals with respect thereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

 

  

1.1.77       “Royalty Term” means, with respect to a Royalty Product, the period
that begins on [***].

 

1.1.78       “Sales, General and Administrative Expenses” or “SG&A” means, with
respect to any Royalty Product during any period of time, [***].

 

1.1.79       “Seller” has the meaning set forth in the preamble hereto.

 

1.1.80       “Seller Confidential Information” has the meaning set forth in
Section 4.4.3.

 

1.1.81       “Seller FDA Intent Letters” means the letters to the FDA in the
form of Exhibit D, indicating Seller’s intent to transfer the rights to the
Purchased Regulatory Approvals to Buyer.

 

1.1.82       “Seller FDA Letters” means the letters to the FDA in the form of
Exhibit E, transferring the rights to the Purchased Regulatory Approvals to
Buyer.

 

1.1.83       “Seller Indemnitees” has the meaning set forth in Section 5.1.2.

 

1.1.84       “Seller Permitted Purpose” has the meaning set forth in Section
4.4.2.

 

1.1.85       “Seller’s Knowledge” means [***].

 

1.1.86       “Senior Officers” has the meaning set forth on Schedule 2.3.2(b).

 

1.1.87       “Tax Return” means any return, declaration, report, claim for
refund, information return or statement relating to Taxes, including any
schedule or attachment thereto, filed or maintained, or required to be filed or
maintained, in connection with the calculation, determination, assessment or
collection of any Tax and includes any amended returns required as a result of
examination adjustments made by the Internal Revenue Service or other Tax
authority.

 

1.1.88       “Taxes” means all taxes of any kind, and all charges, fees,
customs, levies, duties, imposts, required deposits or other assessments,
including all federal, state, local or foreign net income, capital gains, gross
income, gross receipt, property, franchise, sales, use, excise, withholding,
payroll, employment, social security, worker’s compensation, unemployment,
occupation, capital stock, transfer, gains, windfall profits, net worth, asset,
transaction and other taxes, and any interest, penalties or additions to tax
with respect thereto, imposed upon any Person by any taxing authority or other
Governmental Authority under applicable Law.

 

1.1.89       “Territory” means the United States, its territories, possessions
and military bases.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

 

  

1.1.90       “Third Party” means any Person other than Seller, Buyer and their
respective Affiliates and permitted successors and assigns.

 

1.1.91       “Transfer Taxes” has the meaning set forth in Section 4.7.1(a).

 

1.2         Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein does not limit the generality of
any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party. Unless otherwise specified
or where the context otherwise requires, (a) references in this Agreement to any
Article, Section, Schedule or Exhibit are references to such Article, Section,
Schedule or Exhibit of this Agreement; (b) references in any Section to any
clause are references to such clause of such Section; (c) “hereof,” “hereto,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (d) references to a Person are also to its permitted
successors and assigns; (e) references to a Law include any amendment or
modification to such Law and any rules or regulations issued thereunder, in each
case, as in effect at the relevant time of reference thereto; (f) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto; and (g) references to monetary amounts are denominated in United States
Dollars.

 

ARTICLE 2
SALE AND PURCHASE OF ASSETS; LIABILITIES; TRANSITIONAL TRADEMARK LICENSE

 

2.1         Sale of Purchased Assets.

 

2.1.1       Purchase and Sale of Purchased Assets. Upon the terms and subject to
the conditions of this Agreement and the Ancillary Agreements, at and effective
as of the Closing, Seller shall (or shall cause its applicable Affiliates to)
sell, transfer, convey, assign and deliver to Buyer, and Buyer shall purchase
and accept from Seller (or such Affiliates), the following (collectively, the
“Purchased Assets”) free and clear of any Liens other than Permitted Liens:

 

(a)           all rights, titles and interests of Seller and its Affiliates to
or in all Regulatory Approvals listed on Schedule 2.1.1(a) from and after the
Closing (the “Purchased Regulatory Approvals”); and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

 

 

 

(b)          all rights, titles and interests of Seller or its Affiliates to or
in all tangible embodiments of the Purchased Regulatory Approvals, batch
records, laboratory notebooks, chemistry information, periodic safety update
reports and the other information, including any data rights or other intangible
property represented by or reflected in any of the foregoing, in each case
exclusively related to the Products, that are [***], excluding any rights,
claims or causes of action (including warranty claims) of Seller or any of its
Affiliates thereunder related to Excluded Assets or Excluded Liabilities (the
“Purchased Documents”).

 

2.1.2      Excluded Assets. Buyer shall not acquire pursuant to this Agreement
or any Ancillary Agreement, and Seller shall retain following the Effective
Date, the Excluded Assets.

 

2.2         Liabilities.

 

2.2.1      Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall assign and Buyer shall
unconditionally assume and agree to pay and discharge when due [***], ((a) and
(b) collectively, the “Assumed Liabilities”).

 

2.2.2      Excluded Liabilities. Buyer shall not assume any Liabilities of
Seller or any of its Affiliates other than the Assumed Liabilities, and the
Excluded Liabilities shall remain the sole obligation and responsibility of
Seller and its Affiliates.

 

2.3         Consideration.

 

2.3.1      Consideration. In consideration for the Purchased Assets, Buyer shall
pay to Seller (a) $500,000 (the “Closing Payment”) to be paid on the Effective
Date by wire transfer of immediately available funds to the account or accounts
designated by Seller by written notice to Buyer no later than one Business Day
prior to the Effective Date, (b) the Milestone Payment, as provided in Section
2.3.2, and (c) the Royalty Payments or the Buy-Out Payment, as applicable, as
and to the extent provided in Section 2.3.3.

 

2.3.2      Milestone Payment.

 

(a)          Buyer shall pay to Seller an amount equal to $6,000,000 (the
“Milestone Payment”) [***] (such date, the “Milestone Event”); [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

 

  

(b)          Buyer shall notify Seller promptly of the achievement of the
Milestone Event. If, notwithstanding the fact that Buyer has not provided Seller
such a notice, Seller believes that the Milestone Event has been achieved, it
shall so notify Buyer in writing and the Parties shall reasonably promptly meet
and discuss in good faith whether the Milestone Event has been achieved. If the
Parties are unable to resolve any dispute under this Section 2.3.2(b) regarding
whether or not the Milestone Event has been achieved, then either Party shall
have the right to refer such a dispute to the Senior Officers for attempted
resolution by good faith negotiations during a period of [***]. Any final
decision mutually agreed to by the Senior Officers in writing shall be
conclusive and binding on the Parties. If the Senior Officers are unable to
reach a final decision, then Seller shall be entitled to seek any dispute
resolution and remedy available to it under this Agreement.

 

(c)          The Milestone Payment shall be treated as an adjustment to the
Purchase Price for all Tax purposes, unless otherwise required by applicable Law
and unless any portion of such Milestone Payment is required to be treated as
interest in respect of deferred consideration for Tax purposes.

 

(d)          Commencing on the Effective Date, Buyer shall use Diligent Efforts
with respect to the [***].

 

2.3.3      Royalty Payments.

 

(a)          Buyer shall pay to Seller a royalty on Gross Profits of all Royalty
Products in the Territory (excluding Gross Profits of each Royalty Product for
which the Royalty Term has expired) in each Calendar Year as follows:

 

(i)          [***]; [***]

 

(ii)         [***];[***]

 

(iii)        [***].

 

(b)          Buyer shall pay Seller the applicable Royalty Payments within [***]
after the end of each [***] during the applicable Royalty Term. Buyer also shall
provide to Seller, at the same time each such payment is made, a report showing:
(i) the Net Sales of the applicable Royalty Products, including the basis for
any deductions to determine Net Sales; (ii) the Cost of Goods with respect to
the applicable Royalty Products; and (iii) a calculation of the amount of any
Royalty Payment due to Seller.

 

(c)          Notwithstanding anything contained herein to the contrary, Buyer
may at any time prior to December 1, 2015 elect to satisfy in full its royalty
obligations hereunder by providing Seller written notice of such election and
paying to Seller a single payment in an amount equal to $3,000,000 (the “Buy-Out
Payment”). Buyer’s payment to Seller of the Buy-Out Payment shall be in lieu of
and in full and final satisfaction of any and all Royalty Payments hereunder.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

 

  

(d)          The Royalty Payments or the Buy-Out Payment, as applicable, shall
be treated as an adjustment to the Purchase Price for all Tax purposes, unless
otherwise required by applicable Law and unless any portion of such Royalty
Payment or Buy-Out Payment is required to be treated as interest in respect of
deferred consideration for Tax purposes.

 

2.3.4      Mode of Payment; Interest. Buyer shall pay to Seller the Milestone
Payment and Royalty Payments or Buy-Out Payment, as applicable, by wire transfer
of immediately available funds to such bank account or accounts as Seller may
from time to time designate by advance written notice to Buyer. If Buyer fails
to make any payment pursuant to this Agreement when due, any such late payment
shall bear simple interest, to the extent not prohibited by Law, at a per annum
rate equal to the [***].

 

2.3.5      Financial Records; Audits.

 

(a)          Buyer shall, and shall cause its Affiliates and its and their
respective licensees to, keep complete and accurate books and records pertaining
to the sale, delivery and use of the Royalty Products during the Royalty Term,
including books and records of Net Sales (including any deductions therefrom)
and Cost of Goods with respect to the Royalty Products. Buyer shall, and shall
cause its Affiliates and its and their respective licensees to, retain such
books and records until the later of three years after the end of the period to
which such books and records pertain and the expiration of the applicable Tax
statute of limitations (or any extensions thereof), or for such longer period as
may be required by Law.

 

(b)          At the request of Seller, Buyer shall, and shall cause its
Affiliates and its and their respective licensees to, permit an independent
certified public accountant retained by Seller, during normal business hours and
upon reasonable notice, to audit the books and records maintained pursuant to
Section 2.3.5(a). Such audits may not (i) be conducted for any Calendar Quarter
more than [***] after the end of such Calendar Quarter, (ii) be conducted
[***]), (iii) be repeated for any Calendar Quarter (unless a previous audit for
such Calendar Quarter revealed an underpayment with respect to such Calendar
Quarter or Buyer restates or revises such books and records for such Calendar
Quarter) or (vi) be conducted for any period after the Buy-Out Payment is made
to Seller. The cost of any audit shall be borne by Seller, unless the audit
reveals a variance of more than [***] from the reported amounts, in which case
Buyer shall bear the cost of the audit. Unless disputed pursuant to Section
2.3.5(c), if such audit concludes that additional payments were owed or that
excess payments were made during such period, Buyer shall pay the additional
amounts, with interest from the date originally due as provided in Section
2.3.4, or Seller shall reimburse such excess payments, in either case, within
[***] after the date on which such audit is completed and the conclusions
thereof are notified to the Parties.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

 

  

(c)          In the event of a dispute over the results of any audit conducted
pursuant to Section 2.3.5(b), Seller and Buyer shall work in good faith to
resolve such dispute. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [***] of the date of notice of such
dispute, the dispute shall be submitted for arbitration to the Accountants. The
decision of the Accountants shall be final and the costs of such arbitration as
well as the initial audit [***]. Not later than [***] after such decision and in
accordance with such decision, Buyer shall pay the additional royalties, with
interest from the date originally due as provided in Section 2.3.4 or Seller
shall reimburse such excess payments, as applicable.

 

(d)          Seller shall treat all information subject to review under Section
2.3.5(b) in accordance with the confidentiality provisions of Section 4.4 and
Seller shall cause the independent public accountant retained by Seller pursuant
to Section 2.3.5(b) or the Accountants, as applicable, to enter into a
reasonably acceptable confidentiality agreement with Buyer or its Affiliates or
(sub)licensees, as the case may be, that includes an obligation to retain all
such Confidential Information (as defined in Section 4.4) in confidence.

 

(e)          Buyer’s obligations under this Section 2.3.5 shall terminate upon
the date on which the Buy-Out Payment is made to Seller.

 

2.3.6      Buyer’s Diligence Obligations. Commencing after Buyer’s payment of
the Milestone Payment and continuing through the expiration of the Royalty Term,
Buyer shall use commercially reasonable efforts to commercialize the Royalty
Products in the Territory.

 

2.3.7     Transfer of Products. Prior to [***], Buyer shall not transfer, sell,
convey or dispose of any Royalty Product or rights in and to any Royalty Product
unless the transferee or assignee of such Royalty Product or rights in and to
such Royalty Product expressly agrees to be bound by the obligations with
respect to the Milestone Payment and Royalty Payments or Buy-Out Payment, as
applicable, in this Section 2.3 and Buyer remains primarily responsible for the
payment of the Milestone Payment and Royalty Payments or Buy-Out Payment, as
applicable. For the avoidance of doubt, Buyer’s obligations under this Section
2.3.7 shall terminate upon the date on which the Buy-Out Payment is made to
Seller.

 

2.3.8      Allocation of Consideration. Buyer shall allocate the Purchase Price
(including the Assumed Liabilities, to the extent properly taken into account
under Section 1060 of the Code) among the Purchased Assets in accordance with
Section 1060 of the Code (the “Allocation”) prior to or within 120 days
following the Closing and shall deliver to Seller a copy of such Allocation (IRS
Form 8594) promptly after such determination. Seller shall have the right to
review and raise any objections in writing to the Allocation during the 10-day
period after its receipt thereof. If Seller disagrees with respect to any item
in the Allocation, the Parties shall negotiate in good faith to resolve the
dispute. If the Parties are unable to agree on the Allocation within 30 days
after the commencement of such good faith negotiations (or such longer period as
Seller and Buyer may mutually agree in writing), then the Accountants shall be
engaged at that time to review the Allocation, and shall make a determination as
to the resolution of such Allocation. The determination of the Accountants
regarding the Allocation shall be delivered as soon as practicable following
engagement of the Accountants, but in no event more than 60 days thereafter, and
shall be final, conclusive and binding upon Seller and Buyer, and Buyer shall
revise the Allocation accordingly. Seller, on the one hand, and Buyer on the
other hand, shall each pay one-half of the cost of the Accountants.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

 

  

2.4         Closing.

 

2.4.1      Closing. Pursuant to the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall take place simultaneously with the execution of this Agreement on the
Effective Date at the Washington, D.C. offices of Covington & Burling LLP, at
10:00 a.m., local time. The Closing shall be deemed to have occurred at 12:00
a.m., eastern time, on the Effective Date, such that Buyer shall be deemed the
owner of the Purchased Assets on and after the Effective Date.

 

2.4.2      Closing Deliveries.

 

(a)          Except as otherwise indicated below, at the Closing, Seller shall
deliver the following to Buyer:

 

(i)          each of the Ancillary Agreements, validly executed by a duly
authorized officer of Seller;

 

(ii)         the Purchased Assets; provided, that (A) with respect to tangible
Purchased Assets, delivery shall, unless the Parties otherwise mutually agree,
be in accordance with Schedule 2.4.2(a)(ii), and (B) prior to delivering or
making available any files, documents, instruments, papers, books and records to
Buyer, Seller shall be entitled to redact from such files, documents,
instruments, papers, books and records any information to the extent that it
does not relate to the Products; provided, that Seller shall retain an
unredacted copy of any such redacted files, documents, instruments, papers,
books or records for a period of [***] following the Closing;

 

(iii)        the Seller FDA Intent Letters;

 

(iv)        the Seller FDA Transfer Letters; and

 

(v)         a duly executed and acknowledged certificate, in form and substance
reasonably acceptable to Buyer, certifying such facts necessary to establish
that the sale of the Purchased Assets and any other transactions contemplated
hereby are exempt from withholding pursuant to Section 1445 of the Code.

 

(b)          At the Closing, Buyer shall deliver the following to Seller:

 

(i)          each of the Ancillary Agreements, validly executed by a duly
authorized officer of Buyer.

 

(ii)         the Closing Payment in accordance with Section 2.3.1;

 

(iii)        the Buyer FDA Intent Letters; and

 

(iv)        the Buyer FDA Transfer Letters.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

 

  

2.5         Withholding Rights.

 

2.5.1      Notwithstanding anything in this Agreement to the contrary, and
subject to Section 2.5.2, Buyer shall be entitled to withhold and deduct from
the consideration otherwise payable pursuant to this Agreement such amounts as
Buyer is required to withhold and deduct with respect to the making of such
payment under applicable Tax Laws. Buyer shall pay any such withheld amounts to
the appropriate taxing authority within the time periods required under the
applicable Tax Laws. To the extent that amounts are so withheld and paid over to
the appropriate taxing authority, such amounts shall be treated for all purposes
of this Agreement as having been paid to the Person in respect of which such
deduction and withholding were made. Buyer shall inform Seller reasonably in
advance of any payment to be made hereunder of any withholdings that are
required to me made with respect to any such payments, and shall assist Seller
in obtaining any exemption from, or reduction of, the applicable withholding in
a manner that is commercially reasonable. Notwithstanding the foregoing, Buyer
shall not deduct or withhold and shall be solely responsible for any Tax or
other obligation that is incurred as a result of Buyer assigning its rights or
obligations under this Agreement.

 

2.5.2      Notwithstanding anything in this Agreement to the contrary, if Seller
is entitled under any applicable Tax treaty to a reduction of rate of, or the
elimination of, or recovery of, applicable withholding Tax, it shall deliver to
Buyer or the appropriate Governmental Authority (with the assistance of Buyer to
the extent that this is reasonably required and is expressly requested in
writing) the prescribed forms necessary to reduce the applicable rate of
withholding or to relieve Buyer of its obligation to withhold Tax, and Buyer
shall apply the reduced rate of withholding, or dispense with the withholding,
as the case may be. If, in accordance with the foregoing, Buyer withholds any
amount, it shall make timely payment to the proper taxing authority of the
withheld amount, and send to Seller proof of such payment within 60 days
following that payment.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows, with each such representation and warranty subject
to such exceptions, if any, as are set forth in the Disclosure Schedules.
Disclosures in any section or paragraph of the Disclosure Schedules are made
generally and shall not only address the corresponding section or paragraph of
this Agreement, but also other sections or paragraphs of this Agreement to the
extent that it is reasonably apparent from the face of such disclosure that such
disclosure is applicable to such other sections or paragraphs.

 

3.1.1      Entity Status. Seller is a corporation duly formed, validly existing
and in good standing under the Laws of Delaware. Seller is duly qualified to do
business and in good standing (to the extent such concept is recognized by the
applicable jurisdiction) in each jurisdiction in which the ownership of the
Purchased Assets so requires, except to the extent the failure to be so
qualified and in good standing would not constitute a Material Adverse Effect.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

 

  

3.1.2      Authority.

 

(a)          Seller has the requisite corporate power and authority to (i) own,
use and operate the Purchased Assets as now being conducted and (ii) enter into
this Agreement and the Ancillary Agreements to which it is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which Seller is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate actions of Seller. This Agreement constitutes, and each
Ancillary Agreement to which it is a party, when executed and delivered by
Seller, will constitute, the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws of
general application affecting or relating to the enforcement of creditors rights
generally, and subject to equitable principles of general applicability, whether
considered in a proceeding at law or in equity.

 

3.1.3      Non-Contravention. The execution, delivery and performance by Seller
of this Agreement and each Ancillary Agreement to which it is a party do not and
will not (a) violate the certificate of incorporation or bylaws or comparable
organizational documents of Seller, (b) violate any Law applicable to Seller or
the Purchased Assets or (c) subject to obtaining the consents referred to in
Section 3.1.5(b), (i) violate, breach or constitute a default under or result in
the termination of any Contract to which Seller or to which the Purchased Assets
is subject, or (ii) violate any order or judgment of a Governmental Authority to
which Seller is subject relating primarily to the Purchased Assets, except, in
the case of (b) or (c), for such violations, breaches, defaults or terminations
that would not constitute a Material Adverse Effect.

 

3.1.4      No Broker. There is no broker, finder or financial advisor acting or
who has acted on behalf of Seller or any of its Affiliates, who is entitled to
receive any brokerage or finder’s or financial advisory fee from Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement.

 

3.1.5      No Litigation; Consents.

 

(a)          As of the Effective Date, (i) to Seller’s Knowledge, there is no
Litigation pending or threatened in writing against Seller or any of its
Affiliates before any Governmental Authority relating primarily to the Purchased
Assets, and (ii) there is no order or judgment of a Governmental Authority to
which Seller or any of its Affiliates is subject relating primarily to the
Purchased Assets, except, in each case ((i) and (ii) immediately above), for
such Litigation, orders and judgments that would not constitute a Material
Adverse Effect.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

 

  

(b)          Except for (i) consents, permits or authorizations that if not
received, or declarations, filings or registrations that if not made, would not
have a Material Adverse Effect, (ii) consents, permits, authorizations,
declarations, filings or registrations that have become applicable solely as a
result of the specific regulatory status of Buyer or its Affiliates and
(iii) items disclosed in Section 3.1.5(b) of the Disclosure Schedules, no notice
to, filing with, permit of, authorization of, exemption by, or consent of, any
Governmental Authority or other Person is required for Seller to consummate the
transactions contemplated hereby or by the Ancillary Agreements.

 

3.1.6      Purchased Assets. Seller has, or its Affiliates have, good title to,
or valid contract rights in, as applicable, the Purchased Assets, free and clear
of all Liens other than Permitted Liens. To Seller’s Knowledge, the regulatory
status of the Products as of the Effective Date is as set forth in Section 3.1.6
of the Disclosure Schedules. To the extent the Products were commercially
distributed by Seller at any time prior to the Closing, the Regulatory Approvals
set forth on Schedule 1.1.68 with respect thereto were duly obtained and were in
full force and effect at such time.

 

3.1.7      Taxes. (a) all material Tax Returns required to be filed by the
Seller with respect to the Purchased Assets have been or will be filed when due
in accordance with all applicable laws; and (b) all Taxes shown on such Tax
Returns have been or will be paid in timely fashion or have been accrued for on
Seller’s financial statements.

 

3.2         Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

 

3.2.1      Corporate Status. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware.

 

3.2.2      Authority. Buyer has the requisite corporate power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the necessary corporate actions of Buyer. This Agreement
constitutes and each Ancillary Agreement to which Buyer is a party, when
executed and delivered by Buyer will constitute, the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws of general application affecting or relating to the
enforcement of creditors rights generally, and subject to equitable principles
of general applicability, whether considered in a proceeding at law or in
equity.

 

3.2.3      Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and of each Ancillary Agreement to which it is a party do not
and will not (a) violate the certificate of incorporation or bylaws of Buyer,
(b)  violate any Law or other restriction of any Governmental Authority
applicable to Buyer or (c) violate, breach or constitute a default under or
result in the termination of any material Contract to which Buyer is a party.

 

3.2.4      No Broker. There is no broker, finder, financial advisor or other
Person acting or who has acted on behalf of Buyer or its Affiliates, who is
entitled to receive any brokerage or finder’s or financial advisory fee from
Seller or any of its Affiliates in connection with the transactions contemplated
by this Agreement, [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

 

  

3.2.5      Litigation; Consents.

 

(a)          (i) To the actual knowledge of Buyer, there is no Litigation
pending or threatened against Buyer or any of its Affiliates before any
Governmental Authority, and (ii) there is no order or judgment of a Governmental
Authority to which Buyer or any of its Affiliates is subject, except for such
Litigation, orders and judgments that would not reasonably be expected to have a
Buyer Material Adverse Effect.

 

(b)          Except for consents, permits or authorizations that if not
received, or declarations, filings or registrations that if not made, would not
reasonably be expected to have a Buyer Material Adverse Effect, no notice to,
filing with, permit of, authorization of, exemption by, or consent of,
Governmental Authority or other Person is required for Buyer to consummate the
transactions contemplated hereby or by the Ancillary Agreements.

 

3.2.6      Financial Capacity. Buyer has immediately available cash that is
sufficient to enable it to complete the transactions contemplated hereby and to
perform all of its obligations under this Agreement and the Ancillary
Agreements.

 

3.3         Exclusivity of Representations.

 

3.3.1      BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.1, (A) SELLER HAS MADE NO
REPRESENTATION OR WARRANTY WHATSOEVER HEREIN OR OTHERWISE RELATED TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND (B) BUYER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, BUYER IS ACQUIRING THE PURCHASED ASSETS ON AN “AS IS, WHERE IS”
BASIS WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES, EITHER IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, INCLUDING ANY WARRANTY AS TO QUALITY, THE
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, CONDITION OF THE ASSETS OR AS
TO ANY OTHER MATTER.

 

3.3.2      SELLER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.2, BUYER HAS MADE NO
REPRESENTATION OR WARRANTY WHATSOEVER HEREIN OR OTHERWISE RELATED TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND SELLER HAS NOT RELIED ON ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

 

  

ARTICLE 4
ADDITIONAL COVENANTS

 

4.1         Cooperation in Litigation and Investigations. Subject to Section 4.4
and except as set forth in any Ancillary Agreement, from and after the Effective
Date, Buyer and Seller shall fully cooperate with each other in the defense or
prosecution of any Litigation, examination or audit instituted prior to the
Closing or that may be instituted thereafter against or by either Party relating
to or arising out of the Exploitation of the Products prior to or after the
Closing (other than Litigation between Buyer and Seller or their respective
Affiliates arising out of the transactions contemplated hereby or by the
Ancillary Agreements). In connection therewith, and except as set forth in any
Ancillary Agreement, from and after the Effective Date, each of Seller and Buyer
shall make available to the other during normal business hours and upon
reasonable prior written notice, but without unreasonably disrupting its
business, all records relating exclusively to the Purchased Assets, the Assumed
Liabilities and the Excluded Liabilities held by it and reasonably necessary to
permit the defense or investigation of any such Litigation, examination or audit
(other than Litigation between Buyer and Seller or their respective Affiliates
arising out of the transactions contemplated hereby or by the Ancillary
Agreements, with respect to which applicable rules of discovery shall apply),
and shall preserve and retain all such records for the length of time
contemplated by its standard record retention policies and schedules. [***].

 

4.2         Further Assurances.

 

4.2.1         Each of Seller and Buyer shall, at any time or from time to time
after the Closing, at the request and expense of the other, execute and deliver
to the other all such instruments and documents or further assurances as the
other may reasonably request in order to (a) vest in Buyer all of Seller’s
right, title and interest in and to the Purchased Assets as contemplated hereby,
(b) effectuate Buyer’s assumption of the Assumed Liabilities and (c) grant to
each Party all rights contemplated herein to be granted to such Party under the
Ancillary Agreements; provided, however, that after the Closing, apart from such
customary further assurances, neither Seller nor Buyer shall have any other
obligations except as specifically set forth and described herein or in the
Ancillary Agreements. Without limitation of the foregoing, except as expressly
set forth herein or in the Ancillary Agreements, neither Seller nor Buyer shall
have any obligation to assist or otherwise participate in the amendment or
supplementation of the Purchased Regulatory Approvals or otherwise to
participate in any filings or other activities relating to the Purchased
Regulatory Approvals other than as necessary to effect the assignment thereof to
Buyer in connection with the Closing pursuant to this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

 

  

4.2.2         To the extent that Seller’s rights under any Purchased Asset may
not be assigned without the approval, consent or waiver of another Person and
such approval, consent or waiver has not been obtained prior to the Closing,
this Agreement shall not constitute an agreement to assign the same if an
attempted assignment would constitute a breach thereof or be unlawful. If any
such approval, consent or waiver shall not have been obtained prior to the
Closing, Seller shall for a period of [***] after the Closing, (a) use its
commercially reasonable efforts to obtain all necessary approvals, consents and
waivers to the assignment and transfer thereof, and Buyer shall use its
commercially reasonable efforts to assist and cooperate with Seller in
connection therewith; provided, that neither Seller nor any of its Affiliates
shall be required to pay money to any Third Party, commence any Litigation or
offer or grant any accommodation (financial or otherwise) to any Third Party in
connection with such efforts; and (b) until any such approval, consent or waiver
is obtained and the related Purchased Asset is transferred and assigned to Buyer
or Buyer’s designee, use its commercially reasonable efforts to provide to Buyer
substantially comparable benefits thereof and enforce, at the request of and for
the account of Buyer, any rights of Seller arising under any such Purchased
Asset against any Person. To the extent that Buyer is provided with benefits of
any such Purchased Asset, Seller shall perform the obligations of Seller
thereunder.

 

4.3         Publicity. No public announcement related to this Agreement or the
transactions contemplated herein will be issued without the joint written
approval of Seller and Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed, except in any public disclosure which either Seller or
Buyer, in its good faith judgment, believes is required by applicable Law or by
any stock exchange on which its securities or those of its Affiliates are
listed. If either Party, in its good faith judgment, believes such disclosure is
required, such Party shall use its commercially reasonable efforts to consult
with the other Party and its officers, employees, agents, attorneys,
consultants, advisors and other representatives (collectively,
“Representatives”), and to consider in good faith any revisions proposed by the
other Party or its Representatives, as applicable, prior to making (or prior to
any of its Affiliates making) such disclosure, and shall limit such disclosure
to only that information which is legally required to be disclosed. Attached as
Exhibits F-1 and F-2 hereto are forms of a press release to be issued, and
Current Report on Form 8-K to be filed respectively, by Buyer, each in a form
mutually agreed by Seller and Buyer.

 

4.4         Confidentiality.

 

4.4.1         All Confidential Information provided by one Party (or its
Representatives or Affiliates) (collectively, the “Disclosing Party”) to the
other Party (or its Representatives or Affiliates) (collectively, the “Receiving
Party”) shall be subject to and treated in accordance with the terms of this
Section 4.4. As used in this Section 4.4, “Confidential Information” means
(a) all information disclosed to the Receiving Party by the Disclosing Party in
connection with this Agreement or any Ancillary Agreement, including all
information with respect to the Disclosing Party’s licensors, licensees or
Affiliates, (b) all information disclosed to the Receiving Party by the
Disclosing Party under the Confidentiality Agreement and (c) all memoranda,
notes, analyses, compilations, studies and other materials prepared by or for
the Receiving Party to the extent containing or reflecting the information in
the preceding clause (a) or (b). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
competent written documentation:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

 

  

(i)          was already known to the Receiving Party other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party;

 

(ii)         was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(iii)        became generally available to the public or otherwise part of the
public domain after its disclosure to the Receiving Party other than through any
act or omission of the Receiving Party in breach of this Agreement or the
Confidentiality Agreement;

 

(iv)        is subsequently disclosed to the Receiving Party by a Third Party
without obligations of confidentiality with respect thereto; or

 

(v)         is subsequently independently discovered or developed by the
Receiving Party without the aid, application or use of Confidential Information.

 

4.4.2         All Confidential Information obtained by Seller (or its Affiliates
or Representatives) from Buyer (or its Affiliates or Representatives) and all
Confidential Information relating solely to the Products, the Purchased Assets
and the Assumed Liabilities (the “Buyer Confidential Information”) shall be
deemed to be Confidential Information disclosed by Buyer to Seller for purposes
of this Section 4.4 and shall be used by Seller solely as required to (a)
perform its obligations or exercise or enforce its rights under this Agreement
or any Ancillary Agreement, or (b) comply with applicable Law (each of (a) and
(b), a “Seller Permitted Purpose”), and for no other purpose. For a period of
[***], Seller shall not disclose, or permit the disclosure of, any of the Buyer
Confidential Information to any Person except those Persons to whom such
disclosure is necessary in connection with any Seller Permitted Purpose. Seller
shall treat, and shall cause its Affiliates and the Representatives of Seller or
any of its Affiliates to treat, the Buyer Confidential Information as
confidential, using the same degree of care as Seller normally employs to
safeguard its own confidential information from unauthorized use or disclosure,
but in no event less than a reasonable degree of care.

 

4.4.3         All Confidential Information obtained by Buyer (or its Affiliates
or Representatives) from Seller (or its Affiliates or Representatives) other
than the Buyer Confidential Information (the “Seller Confidential Information”)
shall be used by Buyer solely as required to (a) perform its obligations or
exercise or enforce its rights under this Agreement or any Ancillary Agreement
or (b) comply with applicable Law (each of (a) and (b), a “Buyer Permitted
Purpose”), and for no other purpose. For a period of [***], Buyer shall not
disclose, or permit the disclosure of, any of Seller Confidential Information to
any Person except those Persons to whom such disclosure is necessary in
connection with a Buyer Permitted Purpose. Buyer shall treat, and will cause its
Affiliates and the Representatives of Buyer or any of its Affiliates to treat,
Seller Confidential Information as confidential, using the same degree of care
as Buyer normally employs to safeguard its own confidential information from
unauthorized use or disclosure, but in no event less than a reasonable degree of
care.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

 

  

4.4.4      In the event either Party is requested pursuant to, or required by,
applicable Law to disclose any of the other Party’s Confidential Information
(i.e., Seller Confidential Information or Buyer Confidential Information, as
applicable), it will notify the other Party in a timely manner so that such
Party may seek a protective order or other appropriate remedy or, in such
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. Each Party will cooperate in all reasonable respects in
connection with any reasonable actions to be taken for the foregoing purpose. In
any event, the Party requested or required to disclose such Confidential
Information may furnish it as requested or required pursuant to applicable Law
(subject to any such protective order or other appropriate remedy) without
liability hereunder, provided that such Party furnishes only that portion of the
Confidential Information which such Party is advised by its counsel is legally
required, and such Party exercises reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded such Confidential
Information.

 

4.4.5      Nothing in this Section 4.4 shall be construed as preventing or in
any way inhibiting either Party from complying with applicable Law governing
activities and obligations undertaken pursuant to this Agreement or any
Ancillary Agreement in any manner which it reasonably deems appropriate.

 

4.4.6       This Section 4.4 shall supersede the existing Confidentiality
Agreement in its entirety.

 

4.5         FDA Letters. Buyer and Seller shall file the Buyer FDA Intent
Letters and the Seller FDA Intent Letters, respectively, with FDA within two
Business Days after the Effective Date. Seller shall file the Seller FDA
Transfer Letters with the FDA within [***] after the Closing. Buyer shall file
the Buyer FDA Transfer Letters within one Business Day after receiving the
complete copies of the Regulatory Approvals as required under 21 CFR
§314.72(a)(2)(iii). Transfer of title to the Purchased Regulatory Approvals for
the Products shall be effective as of the Delivery Date (as defined below) as to
each such Product.

 

4.6         Regulatory Responsibilities. Except as required by a Party to comply
with applicable Law or to exercise its rights and obligations hereunder or under
any Ancillary Agreement, Buyer, from and after the Closing, shall have the sole
right and responsibility for preparing, obtaining and maintaining all Regulatory
Approvals, and for conducting communications with Governmental Authorities of
competent jurisdiction, for the Products.

 

4.7         Certain Tax Matters.

 

4.7.1      Transfer Taxes and Apportioned Obligations.

 

(a)          All amounts payable hereunder or under any Ancillary Agreement are
exclusive of all recordation, transfer, documentary, excise, sales, value added,
use, stamp, conveyance or other similar Taxes, duties or governmental charges,
and all recording or filing fees or similar costs, imposed or levied by reason
of, in connection with or attributable to this Agreement and the Ancillary
Agreements or the transactions contemplated hereby and thereby (collectively,
“Transfer Taxes”). Buyer shall be solely responsible for the payment of all
Transfer Taxes, and shall pay all amounts due and owing in respect of any
Transfer Taxes, these amounts in addition to the sums otherwise payable, at the
rate in force at the due time for payment or such other time as is stipulated
under applicable Law.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

 

  

(b)          All personal property and similar ad valorem obligations levied
with respect to the Purchased Assets for a taxable period which includes (but
does not end on) the Effective Date (collectively, the “Apportioned
Obligations”) shall be apportioned between Seller and Buyer based on the number
of days of such taxable period ending on the day prior to the Effective Date
(such portion of such taxable period, the “Pre-Closing Tax Period”) and the
number of days of such taxable period on and after the Effective Date (such
portion of such taxable period, the “Post-Closing Tax Period”). Seller shall be
liable for the proportionate amount of such Apportioned Obligations that is
attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
proportionate amount of such Apportioned Obligations that is attributable to the
Post-Closing Tax Period.

 

(c)          Apportioned Obligations and Transfer Taxes shall be timely paid,
and all applicable filings, reports and returns shall be filed, as provided by
applicable Law. The paying Party shall be entitled to reimbursement from the
non-paying Party in accordance with Section 4.7.1(a) or Section 4.7.1(b), as the
case may be. Upon payment of any such Apportioned Obligation or Transfer Tax,
the paying Party shall present a statement to the non-paying Party setting forth
the amount of reimbursement to which the paying Party is entitled under Section
4.7.1(a) or Section 4.7.1(b), as the case may be, together with such supporting
evidence as is reasonably necessary to calculate the amount to be reimbursed.
The non-paying Party shall make such reimbursement promptly but in no event
later than 10 days after the presentation of such statement.

 

4.7.2         Cooperation and Exchange of Information. Each of Seller and Buyer
shall (a) provide the other with such assistance as may reasonably be requested
by the other in connection with the preparation of any Tax Return, audit or
other examination by any taxing authority or judicial or administrative
proceeding relating to Liability for Taxes in connection with the Purchased
Assets, (b) retain and provide the other with any records or other information
that may be relevant to such Tax Return, audit or examination, proceeding or
determination and (c) inform the other of any final determination of any such
audit or examination, proceeding or determination that affects any amount
required to be shown on any Tax Return of the other for any period.

 

4.7.3         Survival of Covenants. The covenants contained in this Section 4.7
shall survive until 30 days after the expiration of the applicable statute of
limitations (including extensions thereof).

 

4.8         Wrong Pockets. For a period of [***], if either Buyer or Seller
becomes aware that any of the Purchased Assets has not been transferred to Buyer
or that any of the Excluded Assets has been transferred to Buyer, it shall
promptly (but in any event within [***]) notify the other and the Parties shall,
as soon as reasonably practicable, ensure that such property is transferred,
[***] and with any necessary prior Third-Party consent or approval, to (a)
Buyer, in the case of any Purchased Asset which was not transferred to Buyer at
the Closing; or (b) Seller, in the case of any Excluded Asset which was
transferred to Buyer at the Closing.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

 

  

ARTICLE 5
INDEMNIFICATION

 

5.1         Indemnification.

 

5.1.1      Indemnification by Seller. Following the Closing, but subject to the
provisions of this Article 5, Seller shall indemnify, defend and hold harmless
Buyer and its Affiliates, and its and their respective officers, directors,
employees and agents (collectively, “Buyer Indemnitees”) from and against any
and all Losses incurred by any Buyer Indemnitee arising out of or related to:

 

(a)          any breach by Seller of any of the representations or warranties
made by Seller in this Agreement;

 

(b)          any failure of Seller to perform or any breach by Seller of any of
its covenants, agreements or obligations contained in this Agreement;

 

(c)          any Excluded Liability;

 

(d)          any failure of Seller to pay its share of Transfer Taxes or
Apportioned Obligations allocated to Seller under Section 4.7.1; or

 

(e)          the ownership or operation of the Purchased Assets or the
Exploitation of the Products before the Effective Date.

 

5.1.2      Indemnification by Buyer. Following the Closing, but subject to the
provisions of this Article 5, Buyer shall indemnify and hold harmless Seller and
its Affiliates, and their respective officers, directors, employees and agents
(collectively, “Seller Indemnitees”) from and against any and all Losses
incurred by any Seller Indemnitee arising out of or related to:

 

(a)          any breach by Buyer of any of the representations or warranties
made by Buyer in this Agreement;

 

(b)          any failure of Buyer to perform or any breach by Buyer of any of
its covenants, agreements or obligations contained in this Agreement;

 

(c)          any Assumed Liability;

 

(d)          any failure of Buyer to pay its share of Transfer Taxes or
Apportioned Obligations allocated to Buyer under Section 4.7.1; or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

 

  

(e)          the ownership or operation of the Purchased Assets or the
Exploitation of the Products on or after the Effective Date.

 

5.2         Claim Procedure.

 

5.2.1      Indemnification Claim Procedure. Except as provided in Section 5.2.2
with respect to Third Party claims, in the event of a claim made by a Buyer
Indemnitee or Seller Indemnitee (the “Indemnified Party”), the Indemnified Party
shall give reasonably prompt written notice to the other Party (the
“Indemnifying Party”), which notice (an “Indemnification Certificate”) shall:
(a) state that the Indemnified Party has paid or properly accrued or reasonably
anticipates that it will have to pay or accrue Losses that are subject to
indemnification by the Indemnifying Party pursuant to Section 5.1.1 or Section
5.1.2, as applicable, and (b) specify in reasonable detail the individual items
and amounts of such Losses, the date each such item was paid or properly
accrued, or the basis for such anticipated Liability, and a description of the
basis of such Indemnified Party’s claim for indemnification; provided, however,
that the failure to give reasonably prompt notice shall not relieve the
applicable Indemnifying Party of its indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced by any delay in receiving such notice. In the event that the
Indemnifying Party agrees to or is determined to have an obligation to reimburse
the Indemnified Party for Losses as provided in this Article 5, the Indemnifying
Party shall, subject to the provisions of Section 5.3, promptly (but, in any
event, within 30 days) pay such amount to the Indemnified Party by wire transfer
of immediately available funds to the account specified in writing by the
Indemnified Party. The Indemnifying Party may defer making such payment if it
objects in a written statement to the claim made in the Indemnification
Certificate and delivers such statement to the Indemnifying Party prior to the
expiration of such 30-day period. An Indemnifying Party’s failure to object
within such 30-day period to any claim set forth in an Indemnification
Certificate shall be deemed to be the Indemnifying Party’s acceptance of, and
waiver of any objections to, such claim. If an Indemnifying Party shall so
object in writing to any claim or claims made in any Indemnification
Certificate, the Indemnifying Party and the Indemnified Party shall attempt in
good faith for a period of 20 days following the Indemnified Party’s receipt of
such objection notice to agree upon the respective rights of the parties with
respect to each of such claims. If no such agreement can be reached after such
20-day period of good faith negotiation, either the Indemnifying Party or the
Indemnified Party may initiate Litigation for purposes of having the matter
settled in accordance with the terms of this Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

 

  

5.2.2       Third Party Claim Procedure. In the event an Indemnified Party
becomes aware of a claim made by a Third Party (including any action or
proceeding commenced or threatened to be commenced by any Third Party) that such
Indemnified Party reasonably believes may result in an indemnification claim
pursuant to Section 5.1, such Indemnified Party shall promptly (and in any event
within three Business Days after becoming aware of such claim) notify the
Indemnifying Party in writing of such claim (such notice, the “Claim Notice”).
The Claim Notice shall be accompanied by reasonable supporting documentation
submitted by the Third Party making such claim and shall describe in reasonable
detail (to the extent known by the Indemnified Party) the facts constituting the
basis for such claim and the amount of the claimed damages; provided, however,
that no delay or failure on the part of the Indemnified Party in delivering a
Claim Notice shall relieve the Indemnifying Party from any Liability hereunder
except to the extent of any damage or Liability caused by or arising out of such
delay or failure. Within 30 days after receipt of any Claim Notice, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of the claim referred to therein at the
Indemnifying Party’s sole cost and expense (which shall be subject to Section
5.3) with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not so assume control of the defense of such claim, the
Indemnified Party shall control the defense of such claim. The Party not
controlling the defense of such claim (the “Non-Controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of the defense of such claim and the
Indemnifying Party and the Indemnified Party have materially conflicting
interests or different defenses available with respect to such claim that cause
the Indemnified Party to hire its own separate counsel with respect to such
proceeding, the reasonable fees and expenses of a single counsel to the
Indemnified Party shall be considered “Losses” for purposes of this Agreement.
The Party controlling the defense of such claim (the “Controlling Party”) shall
keep the Non-Controlling Party reasonably advised of the status of such claim
and the defense thereof and shall consider in good faith recommendations made by
the Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such claim (including copies of any summons, complaint or other pleading that
may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such claim.
Neither the Indemnified Party nor the Indemnifying Party shall agree to any
settlement of, or the entry of any judgment arising from, any such claim without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required with respect to any such
settlement or judgment if the Indemnifying Party agrees in writing to pay or
cause to be paid any amounts payable pursuant to such settlement or judgment
(net of the applicable deductible amount specified in Section 5.3.1) and such
settlement or judgment includes no admission of liability by or other obligation
on the part of the Indemnified Party and includes a complete release of the
Indemnified Party from further Liability.

 

5.3         Limitations on Indemnification.

 

5.3.1      The provisions for indemnity under Section 5.1.1(a) or Section
5.1.2(a) shall be effective only (a) for any individual claim or series of
related claims arising from the same facts and circumstances where the Loss
exceeds [***] or (b) when the aggregate amount of all Losses for claims or
series of related claims arising from the same facts and circumstances in excess
of [***] for which indemnification is sought from any Indemnifying Party exceeds
[***] (the “Deductible”), in which case the Indemnified Party shall be entitled
to indemnification of the Indemnified Party’s Losses in excess thereof. In no
event shall any Indemnifying Party have liability for indemnification under
Section 5.1.1(a) or Section 5.1.2(a), as applicable, for any amount exceeding,
in the aggregate, [***] (the “Cap”). Notwithstanding anything herein to the
contrary, the Deductible and Cap shall not apply to any breach attributable to
fraud or intentional misrepresentation. [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

 

  

5.3.2         If the Indemnified Party receives any payment from an Indemnifying
Party in respect of any Losses pursuant to Section 5.1.1 or Section 5.1.2 and
the Indemnified Party could have recovered all or a part of such Losses from a
Third Party based on the underlying claim asserted against the Indemnifying
Party, the Indemnified Party shall assign such of its rights to proceed against
such Third Party as are necessary to permit the Indemnifying Party to recover
from the Third Party the amount of such payment.

 

5.3.3         The representations and warranties of Seller and Buyer contained
in this Agreement shall survive the Closing and continue in full force and
effect thereafter through and including the date that is [***] after the
Effective Date. None of the covenants or agreements contained in this Agreement
shall survive the Closing other than those that by their terms expressly
contemplate performance after the Effective Date and such surviving covenants
and agreements shall survive the Closing until fully performed.

 

5.3.4         TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS A
RESULT OF FRAUD OR WILLFUL MISCONDUCT, NEITHER BUYER NOR SELLER SHALL BE LIABLE
TO THE OTHER, OR THEIR AFFILIATES, FOR ANY CLAIMS, DEMANDS OR SUITS FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE
DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR
LOSS OF BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE AT THE EXECUTION DATE),
CONNECTED WITH OR RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS
UNDERTAKEN IN CONNECTION WITH, OR RELATED HERETO, INCLUDING ANY SUCH DAMAGES
WHICH ARE BASED UPON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
MISREPRESENTATION), BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF
LAW OR ANY OTHER THEORY OF RECOVERY.

 

5.4         Tax Treatment of Indemnification Payments. All payments made
pursuant to this Article 5 shall be treated as adjustments to the Purchase Price
for all Tax purposes, unless otherwise required by applicable Law.

 

5.5         Exclusive Remedy. Except as expressly provided otherwise in this
Agreement and subject to Section 6.9, each Party acknowledges and agrees that,
following the Closing, the remedies provided for in this Article 5 shall be the
sole and exclusive remedies for claims and damages available to the Parties and
their respective Affiliates arising out of or relating to this Agreement and the
transactions contemplated hereby, except that nothing herein shall limit the
Liability of either Party for common law fraud or willful misconduct.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

 

  

5.6         Disclaimer. Except as expressly set forth in any representation or
warranty in Section 3.1, Buyer acknowledges and agrees that it and other Buyer
Indemnitees shall have no claim or right to indemnification pursuant to this
Article 5 (or otherwise) with respect to any information, documents, or
materials furnished to or for Buyer by Seller or any of its Affiliates or any of
their officers, directors, employees, agents or advisors, including any
information, documents, or material made available to Buyer in any form in
connection with the transactions contemplated by this Agreement or any Ancillary
Agreement, except that nothing herein shall limit the Liability of either Party
for common law fraud or willful misconduct.

 

ARTICLE 6
MISCELLANEOUS

 

6.1         Governing Law, Jurisdiction, Venue and Service.

 

6.1.1      Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.

 

6.1.2      Jurisdiction. Subject to Section 6.9, the Parties hereby irrevocably
and unconditionally consent to the exclusive jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts. The Parties irrevocably and unconditionally waive their right to
a jury trial.

 

6.1.3      Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of the State of New York or in the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

6.1.4      Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 6.2.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

 

6.2         Notices.

 

6.2.1      Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission (with transmission confirmed) or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
6.2.2 or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least 10 days’ prior to such address taking
effect in accordance with this Section 6.2. Such Notice shall be deemed to have
been given as of the date delivered by hand or internationally recognized
overnight delivery service or confirmed that it was received by facsimile (with
receipt confirmed by telephone or email). Any Notice delivered by facsimile
shall be confirmed by a hard copy delivered as soon as practicable thereafter.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

 

  

6.2.2      Address for Notice.

 

If to Seller, to:

 

AstraZeneca Pharmaceuticals LP
1800 Concord Pike
P.O. Box 15437
Wilmington, DE 19850-5437
Attention: [***]
Facsimile:  [***]

 

with a copy (which shall not constitute notice) to:

 

AstraZeneca Pharmaceuticals LP
1800 Concord Pike
P.O. Box 15437
Wilmington, DE 19850-5437
Attention: General Counsel
Facsimile: [***]

 

and to:

 

Covington & Burling LLP
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004
Facsimile:  [***]

Attention: [***]

                   [***]


 

If to Buyer, to:

 

IGI Laboratories, Inc.

105 Lincoln Avenue

Buena, New Jersey

Facsimile: (856) 697-2259

Attention: Jason Grenfell Gardner

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

 

  

with a copy (which shall not constitute notice) to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Facsimile: (212) 983-3115

Attention: Joel Papernik, Esq.

 

6.3         No Benefit to Third Parties. The covenants and agreements set forth
in this Agreement are for the sole benefit of the Parties and their successors
and permitted assigns, and, except for the rights of Buyer Indemnitees and
Seller Indemnitees under Article 5, they shall not be construed as conferring
any rights on any other Persons.

 

6.4         Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.

 

6.5         Expenses. Except as otherwise specified herein, and whether or not
the Closing takes place, each Party shall bear any costs and expenses incurred
by it with respect to the transactions contemplated herein.

 

6.6         Assignment. Neither this Agreement nor either Party’s rights or
obligations hereunder may be assigned or delegated by such Party without the
prior written consent of the other Party, and any attempted assignment or
delegation of this Agreement or any of such rights or obligations by either
Party without the prior written consent of the other Party shall be void and of
no effect; provided, however, that either Party may assign or delegate any or
all of its rights or obligations hereunder without the prior written consent of
the other Party to an Affiliate or to a successor, whether in a merger, sale of
stock, sale of assets or other similar transaction with respect to the business
to which this Agreement relates, which assignment or delegation shall not
relieve the assigning Party of its obligations under this Agreement. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and permitted assigns.

 

6.7         Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

 

  

6.8         Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.

 

6.9         Equitable Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity. Each Party hereby waives (a) any
requirement that the other Party post a bond or other security as a condition
for obtaining any such relief, and (b) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.

 

6.10       English Language. This Agreement shall be written and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language. Any translation into any other language shall not be
an official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 

6.11       Bulk Sales Statutes. Buyer hereby waives compliance by Seller with
any applicable bulk sales statutes in any jurisdiction in connection with the
transactions under this Agreement.

 

6.12      Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

 

6.13       Entire Agreement. This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, the Disclosure
Schedules, the Ancillary Agreements and the other agreements, certificates and
documents delivered in connection herewith or therewith or otherwise in
connection with the transactions contemplated hereby and thereby, contain the
entire agreement between the Parties with respect to the transactions
contemplated hereby or thereby and supersede all prior agreements,
understandings, promises and representations, whether written or oral, between
the Parties with respect to the subject matter hereof and thereof. In the event
of any inconsistency between any such Schedules and Exhibits and this Agreement,
the terms of this Agreement shall govern.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

 

  

[Signature page follows]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  AstraZeneca Pharmaceuticals LP         By: /s/ WM F. Mongan     Name: WM F.
Mongan     Title: Vice President         IGI Laboratories, Inc.         By: /s/
J. Grenfell-Gardner     Name: J. Grenfell-Gardner     Title: President & CEO

 



[Signature Page to Asset Purchase Agreement]



 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 1.1.36

Discontinued Products

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 1.1.68

Products

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 1.1.85

Seller’s Knowledge

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 2.1.1(a)

Purchased Regulatory Approvals

 

See Schedule 1.1.68.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 2.1.1(b)

Box Inventory Listing

 

[***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 2.3.2(b)

Senior Officers

 

[***]

For Buyer: Jason Grenfell Gardner

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

  

Schedule 2.4.2(a)(ii)

Delivery of Tangible Purchased Assets

 

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

 